311 S.W.3d 258 (2009)
STATE of Missouri, Respondent,
v.
James Joseph HAMILTON, Appellant.
No. WD 69404.
Missouri Court of Appeals, Western District.
October 27, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 22, 2009.
Appellant acting pro se.
Shaun J. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., JAMES M. SMART, JR., and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM:
James Joseph Hamilton appeals the judgment denying his post-conviction motion for DNA testing and release of sentence pursuant to section 547.035. The judgment is affirmed pursuant to Rule 84.16(b).